Mr. Anthony W. Black Assistant City Attorney 500 West Markham, Ste. 310 Little Rock, AR 72201
Dear Mr. Black:
This is in response to your request for my review and approval of an interlocal agreement entitled: "Pulaski Area Geographic Information System Interlocal Agreement." Although you have not identified the statutory basis for my review, I assume the Agreement is submitted pursuant to A.C.A. § 25-20-104 (Repl. 1996), which is part of the Interlocal Cooperation Act.
My review indicates that the Agreement is in proper form and compatible with the laws of this state. It is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh